Citation Nr: 0504785	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) disability pension benefits has been properly recouped 
by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from July 1950 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon administrative actions of the Department 
of Veterans Affairs (VA), Cleveland, Ohio, Regional Office 
(RO).  A detailed history of the procedural and substantive 
background of this case will be helpful to the understanding 
of the issue that is now before the Board.  

In March 2001, the RO discovered that the veteran's spouse 
had been in receipt of Social Security Administration (SSA) 
benefits from May 1996.  The RO determined that as a result, 
their combined annual income was excessive for VA pension 
benefits purposes.  The RO discontinued the veteran's 
disability pension benefits effective from June 1, 1996.  
This action resulted in the creation of an overpayment of 
pension benefits against the veteran in the amount of 
$2,836.00.  

In May 2001, the veteran requested a waiver of the 
overpayment of disability pension benefits.  In September 
2001, the Committee on Waivers and Compromises (Committee) at 
the RO denied the veteran's request for a waiver.  Following 
the submission of a notice of disagreement with that 
decision, a statement of the case was issued in November 2001 
as to the denial of waiver.  The veteran did not thereafter 
file a substantive appeal in response to that statement of 
the case.  

Instead, in December 2001, the veteran filed a challenge to 
the validity of the amount of the disability pension 
overpayment.  His principle argument was that his payment of 
unreimbursed medical expenses from 1996 to 2001, should have 
been enough to reduce his countable income to the point that 
he would have been eligible for disability pension benefits 
for that time period.  He submitted additional financial 
information, including a list of unreimbursed medical 
expenses paid, and asserted that his pension overpayment 
should be deemed invalid based upon the new information.  

On February 5, 2002, the RO reviewed the information 
submitted by the veteran and determined that his overpayment 
could be reduced based upon his payment of unreimbursed 
medical expenses, but only for the time between February 1, 
2000 through December 31, 2000.  Although it is unclear 
whether this was immediately communicated to the veteran, 
this resulted in a reduction of $396.00 to the original 
overpayment amount of $2,836.00, leaving a revised total 
overpayment amount of $2,440.00.  

On February 15, 2002, the veteran filed a notice of 
disagreement, expressing disagreement with the decision to 
deny reduction of the overpayment, arguing that a reduction 
should be provided based upon the his payment of unreimbursed 
medical expenses during the time when the overpayment was 
created.  

In December 2002, the RO issued a statement of the case 
focusing exclusively upon the issue of whether unreimbursed 
medical expenses paid by the veteran from June 1, 1996 
through 2001, reduced his countable income to a level 
permitting the payment of disability pension.  

In December 2002, the veteran received a letter from the SSA 
stating that they would be deducting $140.25 from his SSA 
payments, and would be applying that reduction toward the 
repayment to VA for an overpayment.  

In January 2003, the veteran directed a statement to the RO 
indicating that he had not received the statement of the 
case, and asking that he be given an extension of the 60 day 
filing period.  

In March 2003, the veteran filed a VA Form 9, substantive 
appeal to the RO.  In that document, he indicated that he was 
not appealing all of the issues listed in the statement of 
the case, but was only appealing "the amount of overpayment 
that remains."  In the body of the document, he explained 
that his original overpayment had been reduced because of 
unpaid medical expenses, and that more than enough had been 
taken from his Social Security payments.  

In a statement that was submitted in conjunction with the 
substantive appeal, the veteran explained that he disagreed 
with the amount that he still owes.  He argued that his 
original overpayment of $2,836.00 had been reduced by 
unreimbursed medical expenses, and that more than enough had 
been taken from his Social Security check to resolve the 
overpayment.  The veteran requested a detailed accounting of 
the withholding and recoupment of his overpayment from the 
RO.  

In November 2003, the RO directed a letter to the veteran 
that contained an audit detailing the creation of the 
overpayment, and the amounts that had been collected through 
the withholding of Social Security benefits.  The letter 
indicated that out of the reduced overpayment of $2,440.00, 
an amount of $2,195.54 had been recouped, and a balance of 
$244.46 remained.  

In January 2004, the veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, wherein it was asserted that the veteran has contended 
that more than enough has been taken out of his Social 
Security benefits to satisfy the overpayment debt.  

Based upon the foregoing, and in particular, the statements 
filed by the veteran in March 2003, it can only be concluded 
that the only issue before the Board is whether the 
overpayment of VA disability pension benefits has been 
properly recouped by VA.  Essentially, the veteran did not 
file a substantive appeal as to the issue of waiver of 
overpayment or the validity of the creation of the 
overpayment.  

The veteran made it clear in March 2003 that he was no longer 
challenging the validity or creation of the overpayment, but 
rather, was more interested in challenging why the RO 
believed that the overpayment had not yet been fully recouped 
by VA.  Consequently, the only issue that remains is as set 
out above, whether the overpayment of VA disability pension 
benefits has been properly recouped by VA.  As to that issue, 
it is noted that in January 2004, the veteran, through his 
representative, has continued to challenge the propriety of 
the recoupment of the overpayment.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in January 2004, the veteran's representative 
continued to express disagreement in writing with the manner 
in which the overpayment of VA disability pension benefits 
was recouped by VA..  The Board finds that the veteran has 
filed a timely notice of disagreement with regard to the 
claim set out on the initial page of this remand decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.201, 
20.302 (2004).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a Statement 
of the Case to the veteran and his 
representative, addressing the issue of 
whether the overpayment of VA disability 
pension benefits has been properly 
recouped by VA.  He should be advised of 
the need to timely file a substantive 
appeal if he wishes appellate review.  38 
C.F.R. § 20.302(b) (2004).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


